Per Curiam.
It will serve no useful purpose to narrate tbe accusations and recriminations between plaintiff and defendant concerning tbeir past misconduct. Decision as to custody, in tbe light of all circumstances, was rightly made to turn upon what is now for tbe best interests of tbe children. Griffith v. Griffith, 240 N.C. 271, 81 S.E. 2d 918. The weight to be given tbe conflicting evidence was for determination by tbe court below. Griffin v. Griffin, 237 N.C. 404, 75 S.E. 2d 133. Competent evidence supports tbe findings of fact, the findings of fact support tbe judgment, and no prejudicial error is shown. Hence, tbe judgment will be
Affirmed.